Name: Council Implementing Regulation (EU) 2015/230 of 12 February 2015 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: nan

 14.2.2015 EN Official Journal of the European Union L 39/3 COUNCIL IMPLEMENTING REGULATION (EU) 2015/230 of 12 February 2015 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 267/2012 of 23 March 2012 concerning restrictive measures against Iran and repealing Regulation (EU) No 961/2010 (1), and in particular Article 46(2) thereof, Whereas: (1) On 23 March 2012, the Council adopted Regulation (EU) No 267/2012. (2) By its judgment of 12 December 2013 in Case T-58/12, the General Court of the European Union annulled the Council's decision to include Gholam Golparvar, Ghasem Nabipour, Mansour Eslami, Mohamad Talai, Mohammad Fard, Alireza Ghezelayagh, Hassan Zadeh, Mohammad Pajand, Ahmad Sarkandi, Seyed Rasool and Ahmad Tafazoly on the list of persons and entities subject to restrictive measures set out in Annex IX to Regulation (EU) No 267/2012. (3) Gholam Golparvar should be included again on the list of persons and entities subject to restrictive measures, on the basis of a new statement of reasons. (4) By its judgment of 3 July 2014 in Case T-565/12, the General Court of the European Union annulled the Council's decision to include National Iranian Tanker Company on the list of persons and entities subject to restrictive measures set out in Annex IX to Regulation (EU) No 267/2012. (5) National Iranian Tanker Company should be included again on the list of persons and entities subject to restrictive measures, on the basis of a new statement of reasons. (6) Regulation (EU) No 267/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IX to Regulation (EU) No 267/2012 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 88, 24.3.2012, p. 1. ANNEX I. The entity listed below is inserted in the list set out in Part I of Annex IX to Regulation (EU) No 267/2012: I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran B. Entities Name Identifying information Reasons Date of listing 140. National Iranian Tanker Company (NITC) 35 East Shahid Atefi Street, Africa Ave., 19177 Tehran, P.O. Box: 19395-4833, Tel: +98 21 23801, Email: info@nitc-tankers.com; all offices worldwide The National Iranian Tanker Company provides financial support to the Government of Iran through its shareholders the Iranian State Retirement Fund, the Iranian Social Security Organization, and the Oil Industry Employees Retirement and Savings Fund, which are State-controlled entities. Moreover, NITC is one of the largest operators of crude oil carriers in the world and one of the main transporters of Iranian crude oil. Accordingly, NITC provides logistical support to the Government of Iran through the transport of Iranian oil. II. The person listed below is inserted in the list set out in Part III of Annex IX to Regulation (EU) No 267/2012: III. Islamic Republic of Iran Shipping Lines (IRISL) A. Person Name Identifying information Reasons Date of listing 8. Gholam Hossein Golparvar Born on 23 January 1957, Iranian. ID Card No 4207. Mr Golparvar acts on behalf of IRISL and companies associated with it. He has been commercial director of IRISL, as well as Managing Director and shareholder of the SAPID Shipping Company, non-executive director and shareholder of HDSL, and shareholder of Rhabaran Omid Darya Ship Management Company, which are designated by the EU as acting on behalf of IRISL.